          Case 2:08-cr-00166-KJM Document 227 Filed 11/17/20 Page 1 of 5


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    Designated Counsel for Service
     OFFICE OF THE FEDERAL DEFENDER
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Telephone: (916) 498-5700
6    Attorney for Defendant
     DAVID LEE ARNETTE
7
8
                                IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       )   Case Nos. Cr. S. 08-166-KJM
                                                     )             Cr. S. 10-118-KJM
12                            Plaintiff,             )
                                                     )   STIPULATION AND ORDER MODIFYING
13            v.                                     )   AND IMPOSING RELEASE CONDITIONS
                                                     )
14   DAVID LEE ARNETTE,                              )
                                                     )   Judge: Hon. Kimberly J. Mueller
15                            Defendant.             )
                                                     )
16
17            The parties, Mr. Arnette, represented by Assistant Federal Defender Rachelle Barbour,
18   and the United States of America, represented by Assistant United States Attorney Cameron
19   Desmond, along with United States Probation Officer Erica Tatum, hereby stipulate to the
20   following and request that the Court issue the attached Order modifying Mr. Arnette’s terms of
21   supervision:
22
              1. Mr. Arnette has appeared in Court on a pending petition for violation of the
23
                   conditions of his release. The Probation Office requests that the pending petition
24
                   (Doc. 218) be withdrawn without prejudice in light of the discussions in open court
25
                   regarding Mr. Arnette’s release on modified conditions.
26
27   //
28

     ARNETTE – Modification of Conditions                                                                1
      Case 2:08-cr-00166-KJM Document 227 Filed 11/17/20 Page 2 of 5


1           2. The Probation Office, along with the parties, proposes the following modifications to
2               Mr. Arnette’s previously-imposed conditions of release. The new conditions of
3               release are attached.
4           3. The modification to Special Condition #4 is intended to address the Court’s specific
5               directions to Mr. Arnette regarding medication management and compliance. The
6               modification adds the following sentence: “Further, Mr. Arnette shall allow a
7               treatment or housing provider to store, oversee, and administer his medications.”
8           4. New Special Condition #12 is intended to impose compliance with a payee to Mr.
9               Arnette’s release conditions. It states, “Mr. Arnette shall agree to the use of a
10              representative payee for his Social Security and other benefits.” This is the same
11              language used previously in this case to impose a payee.
12
     With those modifications, the parties and the Probation Office request that the Court impose the
13
     conditions of release set forth in the attachment.
14
                                                   Respectfully Submitted,
15
     DATED: November 17, 2020                      HEATHER E. WILLIAMS
16                                                 Federal Defender
17
                                                   /s/ Rachelle Barbour
18                                                 RACHELLE BARBOUR
                                                   Attorney for Defendant
19                                                 DAVID LEE ARNETTE
20   DATED: November 17, 2020                      McGREGOR W. SCOTT
21                                                 United States Attorney

22                                                 /s/ Cameron Desmond
                                                   CAMERON DESMOND
23                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
24
25   Approved by:

26   /s/ Erica Tatum

27   _______________________________
     ERICA TATUM
28
     United States Probation Officer

     ARNETTE – Modification of Conditions                                                               2
      Case 2:08-cr-00166-KJM Document 227 Filed 11/17/20 Page 3 of 5


1
2                                                    ORDER
3           The pending petition is hereby withdrawn without prejudice. The attached Conditions of

4    Release are ordered in this case. Mr. Arnette shall comply with all the attached Conditions of

5    Release.

6    DATED: November 17, 2020.

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ARNETTE – Modification of Conditions                                                             3
      Case 2:08-cr-00166-KJM Document 227 Filed 11/17/20 Page 4 of 5


1                                    CONDITIONS OF RELEASE
2
        1. Mr. Arnette shall reside at Our Happy Homes located at [REDACTED FOR
3
           FILING], Sacramento, CA 95820. He shall remain at said residence at the
4          direction of the U.S. Probation Officer. Any change from this residence shall be
           approved by the U.S. Probation Office in advance.
5
6
7       2. Mr. Arnette shall be supervised by U.S. Probation and follow all instructions
           given by the supervising Probation Officer. Mr. Arnette shall allow the probation
8          officer to visit him at any time at his home or elsewhere, and he shall permit the
           probation officer to take any items prohibited by the conditions of his supervision
9          that he or she observes in plain view.
10
11
        3. Mr. Arnette shall actively participate in, and cooperate with, a regimen of mental
12         health care, drug and alcohol treatment, and psychiatric aftercare as directed by
           the U.S. Probation Officer and administered by the treating mental health
13         provider. This is to include his voluntary admission to an inpatient facility for
           stabilization should it be deemed necessary. He shall follow all the rules,
14
           regulations and instructions of the treatment staff and comply with the treatment
15         regimen recommended.

16
17      4. Mr. Arnette shall continue to take such medication, including injectable units, as
           shall be prescribed for him by the medical provider. Further, Mr. Arnette shall
18
           allow a treatment or housing provider to store, oversee, and administer his
19         medications.

20
21      5. Mr. Arnette shall waive his rights to confidentiality regarding his mental health
           treatment in order to allow sharing of information with the supervising U.S.
22         Probation Officer and other mental health treatment providers, who will assist in
23         evaluating his ongoing appropriateness for community placement.

24
25      6. Mr. Arnette shall refrain from the use of alcohol and illegal drug usage, as well as
           the abuse of over-the-counter medications, and submit to random urinalysis
26         testing as warranted by treating mental health staff and/or the probation officer.
27         This also includes participating in substance abuse treatment as deemed
           necessary.
28

     ARNETTE – Modification of Conditions                                                         4
      Case 2:08-cr-00166-KJM Document 227 Filed 11/17/20 Page 5 of 5


1       7. Mr. Arnette shall not have in his possession at any time actual or imitation firearms or
           other deadly weapons and he may not write, say or communicate threats. Mr. Arnette
2          shall submit to the search of his person, property, home, and vehicle by a United States
3          probation officer, or any other authorized person under the immediate and personal
           supervision of the probation officer, based upon reasonable suspicion, without a search
4          warrant. Failure to submit to a search may be grounds for revocation. Mr. Arnette shall
           warn any other residents that the premises may be subject to searches pursuant to this
5          condition.
6
7
        8.    Mr. Arnette shall not commit any new crimes and shall report all contact with law
8            enforcement to his probation officer within 24 hours.
9
10
        9. Mr. Arnette shall not communicate or interact with someone he knows is engaged in
11         criminal activity. If Mr. Arnette knows that someone has been convicted of a felony, he
           must not knowingly communicate or interact with that person without first getting the
12         permission of the probation officer.
13
14
        10. Mr. Arnette shall not travel outside the Eastern District of California without prior
15          approval from his supervising U.S. Probation Officer.

16
17      11. If the probation officer determines that Mr. Arnette poses a risk to another person
            (including an organization), the probation officer may require Mr. Arnette to notify the
18
            person about the risk and he must comply with that instruction. The probation officer
19          may contact the person and confirm that Mr. Arnette has notified the person about the
            risk.
20
21
22      12. Mr. Arnette shall agree to the use of a representative payee for his Social Security and
            other benefits.
23
24
25
26
27
28

     ARNETTE – Modification of Conditions                                                              5
